IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 38853

STATE OF IDAHO,                                  )     2012 Unpublished Opinion No. 378
                                                 )
       Plaintiff-Respondent,                     )     Filed: February 29, 2012
                                                 )
v.                                               )     Stephen W. Kenyon, Clerk
                                                 )
JONATHAN J. HERRERA,                             )     THIS IS AN UNPUBLISHED
                                                 )     OPINION AND SHALL NOT
       Defendant-Appellant.                      )     BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the Seventh Judicial District, State of Idaho,
       Bonneville County. Hon. Gregory S. Anderson, District Judge.

       Order denying I.C.R. 35 motion for reduction of sentence, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Spencer J. Hahn, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                     Before GRATTON, Chief Judge; GUTIERREZ, Judge;
                                 and MELANSON, Judge

PER CURIAM
       Jonathan J. Herrera pled guilty to aggravated assault. Idaho Code § 18-901, 18-905(a).
The district court sentenced Herrera to four years with one and one-half years determinate and
retained jurisdiction. More than two hundred days later, the district court entered an order
purporting to suspend Herrera’s sentence and place him on probation. Thereafter, Herrera
violated probation, which was revoked, and a second period of retained jurisdiction was ordered.
Subsequently, the district court relinquished jurisdiction.    Herrera filed an Idaho Criminal
Rule 35 motion, which the district court denied. Herrera appeals asserting that the district court
abused its discretion by denying his Rule 35 motion.
       The district court lost jurisdiction when it failed to place Herrera on probation within the
initial retained jurisdiction period. I.C. § 19-2601(4); State v. Urrabazo, 150 Idaho 158, 161,

                                                1
244 P.3d 1244, 1247 (2010). Therefore, the district court’s order purporting to place Herrera on
probation and subsequent orders revoking probation and relinquishing jurisdiction are void.
Herrera’s Rule 35 motion was untimely, being filed more than one hundred and twenty days
from the expiration of the district court’s jurisdiction. I.C.R. 35; See State v. Fox, 122 Idaho 550,
552, 835 P.2d 1361, 1363 (Ct. App. 1992). In addition, Herrera failed to provide any new
information with his Rule 35 motion. An appeal from the denial of a Rule 35 motion cannot be
used as a vehicle to review the underlying sentence absent the presentation of new information.
State v. Huffman, 144 Idaho 201, 203, 159 P.3d 838, 840 (2007). For the foregoing reasons, the
district court’s order denying Herrera’s Rule 35 motion is affirmed.




                                                 2